Citation Nr: 0201609	
Decision Date: 02/15/02    Archive Date: 02/20/02

DOCKET NO.  99-17 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a left ankle disability 
as secondary to service-connected plantar fasciitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 10, 1990, to 
January 9, 1994.  He had 4 months and 16 days of active 
service prior to January 10, 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 RO rating decision.  
This claim was remanded by the Board for further development 
in February 2001.  (The Board questioned whether a timely 
notice of disagreement with the April 1998 rating decision 
had been filed.)

Upon further review, the Board now concludes that the 
veteran's notice of disagreement was timely filed.  The Board 
notes that, while the first rating decision that denied 
service connection for the veteran's left ankle disorder was 
dated April 21, 1998, the RO did not mail notice of the 
rating decision to the veteran until May 6, 1998.  Therefore, 
the veteran had one year from May 6, 1998, to file a notice 
of disagreement.  38 C.F.R. § 20.302(a) (2001).  When 
calculating whether the time period to file has run, if a 
postmark is not of record, the postmark date will be presumed 
to be five days prior to the date of receipt of the document 
by VA.  38 C.F.R. § 20.305 (2001).  Saturdays, Sundays and 
legal holidays will be excluded in calculating this date.  
Id.  Moreover, in computing the time limit for filing, the 
first day of the specified period will be excluded and the 
last day included.  Id.  Furthermore, where the time limit 
would expire on a Saturday, Sunday, or legal holiday, the 
next succeeding workday will be included in the computation.  
Id.  

Although there is no postmark available, the record indicates 
that the veteran's notice of disagreement was received by the 
RO on May 10, 1999.  Consequently, as the presumed postmark 
date would be no later than May 5, 1999, see 38 C.F.R. 
§ 20.305 (2001), the Board finds that that the veteran's 
notice of disagreement was filed within one year of the 
notification.  Therefore, the decision below addresses the 
merits of an appeal from the April 1998 rating action.

The Board also notes that, in December 1999, the veteran 
withdrew an earlier request for a hearing before the Board.


FINDING OF FACT

The veteran does not have a diagnosed left ankle disability.  


CONCLUSION OF LAW

The veteran does not have a left ankle disability that is 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 
38 C.F.R. § 3.310 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that left ankle problems were caused by 
his service-connected plantar fasciitis.  Generally, service 
connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2001); 38 C.F.R. § 3.303 (2001).  When disease is shown as 
chronic in service, or within a presumptive period so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 U.S.C.A. §§ 1101, 1112 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2001).  
Further, if a condition noted during service is not shown to 
be chronic, then generally, a showing of continuity of 
symptoms after service is required for service connection.  
38 C.F.R. § 3.303.  Service connection may be granted for a 
disease first diagnosed after service when all of the 
evidence establishes that the disease was incurred in 
service.  Id.  

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (2001).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310.  The United States 
Court of Appeals for Veterans Claims (Court) has held that, 
when aggravation of a veteran's non-service-connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service 
connected, at least to the extent of the aggravation.  Allen 
v. Brown, 7 Vet. App. 439, 446 (1995).  

The veteran's records show that, on a January 1989 
examination for enlistment in a military reserve component, 
the veteran had mild, asymptomatic pes planus.  There was no 
complaint, diagnosis, or treatment regarding the left ankle.  
No ankle problem was noted during an April 1989 podiatry 
assessment.  Pes planus and plantar fasciitis were noted 
during his active military service.  No complaints or 
diagnosis of a left ankle problem was made at a December 1993 
separation examination.  

The veteran was afforded a VA examination in March 1995.  He 
complained of intermittent left ankle and foot pain.  He 
reported that he injured his left foot and ankle in June or 
July 1992 when walking in the sand.  He denied any fractures, 
and could not remember exactly how he injured his foot.  
Orthopedic examination revealed normal range of motion in all 
of the veteran's joints, including both ankles.  The range of 
motion was full and normal in plantar flexion, dorsiflexion, 
eversion, and inversion.  There was no evidence of swelling 
or palpable tenderness around the ankle.  The examiner noted 
that he could not find any evidence of abnormality, and 
opined that the veteran's left ankle was stable.

VA radiology reports of the left ankle dated in March 1995 
show that there was no evidence of a recent fracture or 
dislocation.  The examiner noted that there was a question as 
to whether the veteran had a defect in the talar dome, 
medially, with a possible intra-articular loose fragment.  
The examiner found that the remainder of the ankle appeared 
unremarkable.  

A VA examination report prepared in April 1995 indicates that 
the veteran had normal, full range of motion in all joints.  

VA medical records dated from December 1997 to May 2000 
reveal that the veteran sought treatment for left ankle pain 
in December 1997.  Physical examination of the left ankle 
revealed full range of motion of the ankle, with no swelling 
or palpable deformity.  The examiner found that the veteran 
had left ankle pain and stiffness, along with plantar foot 
pain.  She noted that this probably represented degenerative 
changes of the ankle, plus or minus plantar fasciitis.

VA medical records dated in February 1998 show that the 
veteran complained of left ankle pain when the weather 
changed, and that his ankle felt like it locked up.  
Examination revealed full range of motion.  The veteran's 
ankle was nontender and without laxity.

A VA examination was performed in March 1998.  The examiner 
reviewed the veteran's claims file in preparation for the 
examination.  The veteran complained of recurrent discomfort 
in his left ankle, and stated like it felt like it needed to 
"pop." The veteran stated that this only occurred when the 
weather changed.  The veteran reported no history of 
swelling, locking, or instability of the left ankle joint.  
He had no limitation of function secondary to any symptoms in 
the left ankle.  Upon physical examination, the left ankle 
joint appeared normal and had full range of motion without 
any pain.  There was no instability or crepitance.  The 
examiner noted that the veteran had no functional loss 
secondary to pain in the left ankle joint.  It was noted 
that, clinically, the veteran had no objective changes in the 
left ankle.  The examiner opined that the veteran's 
symptomatic left ankle was minimal and was not etiologically 
related to his symptomatic left foot. 

VA radiology reports of the left ankle dated in March 1998 
show no evidence of displaced fracture or dislocation.  The 
osseous and soft tissues were within normal limits.  The 
examiner's impression was of a negative left ankle.

The veteran was afforded a RO hearing in February 1999.  The 
veteran testified that he walked with a limp, and that his 
symptoms were different when the weather changed.  He stated 
that his ankle began to bother him in 1993. The veteran said 
that his ankle was fine except during the winter months.  He 
believed that the symptoms were consistent with arthritis.  
The veteran stated that his ankle locked, and did not move.  
The veteran stated that there were times when his ankle was 
aggravated by his job.  

VA outpatient treatment records dated in March 1999 indicate 
that the veteran stated that his feet and ankle were a little 
better.  The veteran had a pronated gait, which the examiner 
noted could put some stress upon his ankle.  Upon examination 
of the left ankle, there was no laxity, and the ankle was not 
tender.  

For the reasons explained below, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for a left ankle disability secondary to service-
connected plantar fasciitis.  Despite the veteran's 
allegations that he has an ankle disability, the medical 
evidence of record demonstrates that the veteran does not 
have an identifiable malady underlying his complaint of pain.  
The veteran's ankle has been consistently described as stable 
in VA examination reports.  Although a March 1995 VA 
radiology report indicates that there was a question as to 
whether the veteran had a defect in the talar dome, with a 
possible intra-articular loose fragment, no definite 
diagnosis was given.  Significantly, when later x-rayed in 
March 1998, no defect or other abnormality was found.  A 
December 1997 VA examiner referred to the veteran's 
symptomatology as probably being the result of degenerative 
arthritis.  However, this was not confirmed by x-ray, see 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2001) (degenerative 
arthritis must be confirmed by x-ray to qualify as a ratable 
entity), and no definite diagnosis of arthritis was made, 
even by this examiner.  Furthermore, it was specifically 
noted at the March 1998 VA examination that there were no 
objective abnormalities of the left ankle.  

The Board finds that the evidence showing the absence of a 
diagnosed disability to be of greater weight than that which 
suggests the possibility or probability of an underlying 
disability.  As noted above, no diagnosis of disability has 
been made, and when problems with pain were fully 
investigated, such as in March 1998, no diagnosis was made.  
The veteran's ankle pain, without a diagnosed underlying 
malady, does not constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999).  Consequently, the preponderance of the 
evidence is against the veteran's claim.  

The Board has considered the veteran's statements regarding 
his ankle problems, but while the veteran is competent to 
provide information regarding the symptoms he currently 
experiences and has experienced since military service, he 
has not been shown competent to provide a medical diagnosis 
regarding a current ankle disability.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).

Finally, on November 9, 2000, while the veteran's appeal was 
pending, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)).  The new 
law applies to all claims filed on or after the date of the 
law's enactment, as well as to claims filed before the date 
of the law's enactment, and not yet finally adjudicated as of 
that date.  38 U.S.C.A. § 5107 note (West Supp. 2001).  The 
new law contains revised notice provisions, and additional 
requirements pertaining to VA's duty to assist.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  

Under the particular circumstances here presented, the Board 
finds that further action under the Veterans Claims 
Assistance Act of 2000 is not required.  The Board notes that 
the veteran was advised several times, including by way of 
the February 2001 Board decision, that he needed to submit 
any service medical records he had in his possession.  The 
veteran indicated in a statement received by the RO in April 
2001 that he had no additional medical evidence, and that his 
claim could be processed.  Additionally, by virtue of a July 
1999 statement of the case and a letter dated in March 2001, 
he was notified of the information and evidence necessary to 
substantiate his claim.  Furthermore, the veteran was 
afforded several VA examinations which addressed the question 
of the existence of a left ankle disability.  Therefore, the 
Board finds that all relevant evidence pertaining to his 
claim has been procured for review.  Consequently, inasmuch 
as VA has fulfilled its duties to notify and assist in this 
case, further action under the new law would serve no useful 
purpose except to delay the veteran's claim.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  


ORDER

Service connection for a left ankle disability as secondary 
to the veteran's service-connected plantar fasciitis is 
denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

